Citation Nr: 1145779	
Decision Date: 12/15/11    Archive Date: 12/21/11	

DOCKET NO.  08-30 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

Active duty for training has been verified from June 1965 to December 1965.  The appellant also had periods of duty with the Army National Guard between 1964 and 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Winston-Salem, North Carolina, that denied entitlement to the benefit sought.  Service connection has been granted for a low back disorder.

The issue of service connection for hearing loss disability is addressed in a REMAND at the end of the decision below.  This issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

 
FINDING OF FACT

Any current tinnitus is not related to the appellant's ACDUTRA. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. § 101, 106, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA redefined VA's duties to notify and assist Veterans in developing claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159(b) (2011).

The United States Court of Appeals for Veterans Claims has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those elements are:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was sent a VCAA compliant letter in June 2006.  This letter included notice of the disability rating and effective date elements of his claim.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  This duty to assist contemplates that VA will help the claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  

The Board acknowledges that the Veteran has not been afforded a VA examination and that no VA medical opinion has been obtained in response to his claim, but the Board determines that VA has no duty to provide such an examination or obtain a medical opinion in response to the claim in this case with regard to tinnitus.  In this regard, the Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent and recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, there is no competent evidence of the post service presence of  tinnitus, there is no competent evidence of tinnitus in service, and there is no competent evidence of an injury or event in service resulting in tinnitus.  As the appellant has not presented a prima facie case for service connection for tinnitus, a remand for an examination or opinion is not required at this point.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

The record shows VA has undertaken as many steps as possible to associate medical treatment records with the claims file. Unfortunately, there is a formal finding of the unavailability of service medical records by VA made in July 2007.  It specifically referred to two attempts that were made to obtain the service treatment records.  In a May 2007 statement, a negative reply was received from the military's Personnel Information Exchange System in June 2007.  Additionally, treatment records from the ear, nose and throat clinic were requested in March 2007 and again in May 2007, but no records were received.  The Board notes that the Veteran was scheduled for a hearing with a decision review officer at the RO in December 2008, but, for whatever reason, failed to report.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  

Law and Regulations

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.

To establish a right to compensation for a present disability, a Veteran must show:  (1) Existence of a current disability; (2) inservice incurrence or aggravation or disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1362 (2009).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101.

The term "active military, naval, or air service" incudes active duty; any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty training during which the individual concerned was disabled or dies from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training.  38 U.S.C.A. § 101(24).

The Board notes initially that the appellant did not have active service during a period of war, and neither the evidence nor the appellant contends that he engaged in combat with the enemy, or that any claimed disability is related to combat.  As such, the combat rule is not for application.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2011).

Factual Background and Analysis

In weighing the evidence, the Board notes that, although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).

The appellant's DD Form 214 (Report of Transfer or Discharge) reflects that his principal military occupational specialty in 1965 when he was ordered to ACDUTRA was as a general supply clerk.  Subsequent records include an indication that when he sustained problems with his back in 1974 while with his National Guard unit.  There is no showing that the nature of his duties and responsibilities while in the military were such as might expose one to acoustic trauma.  

The available service treatment records reflect that the appellant was seen on one occasion in March 1974 after being hit in the left ear.  He referred to only hearing "muffled sounds."  He made no reference at that time to any ringing in the ears that he was experiencing.  The post service treatment records reveal he was seen primarily for problems with his low back.  At no time in either private consultation or VA consultation, did the appellant refer to a complaint of tinnitus.  Otherwise service treatment records are negative for any complaints or findings of tinnitus.

The only evidence of record supporting the appellant's claim is his own assertion that he has tinnitus that is related to his ACDUTRA.  In this regard, lay statements are considered to be competent evidence when describing features or symptoms of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

There is no post service medical evidence indicating the presence of tinnitus.  The Board notes that it may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine the lay evidence lacks credibility merely because it is not accompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In this case, the service treatment records for the Veteran's ACDUTRA are without reference to tinnitus and his initial reference to the presence of tinnitus came a number of years following service.  He was seen on a number of occasions following service for various complaints and at no time made any reference whatsoever to tinnitus.  This diminishes his credibility in claiming a continuity of difficulty with ringing in the ears over the years following service.  In view of the foregoing, the Board finds that there is a preponderance of evidence against the claim for service connection for tinnitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-5 (Fed. Cir. 2001) (holding that the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant).  


ORDER

Service connection for tinnitus is denied.


REMAND

The Veteran contends that he has hearing loss attributable to his experiences while on ACDUTRA.

The available treatment records reflect that in March 1974 he was evaluated for traumatic perforation of the left eardrum.  The report of an April 1974 formal visit reflects there was some scarring over the perforated site but it was noted the tympanic membrane moved well.  The statement was made that, "Audiogram shows some IMP."  Elaboration was not provided.  It is not completely clear what type of duty he was on in March 1974.

The record also includes the report of a retention examination done with the National Guard in February 2003.  At that time notation was made of hearing loss in the left ear.  It was recommended that he wear hearing protection.  Audiogram studies at that time showed high frequency hearing loss in each ear.

In noting the McLendon case cited above, the Board notes there is a low threshold standard set in that case.  In this case, the Veteran was seen for a problem with his left ear in service and notation was made of hearing loss on periodic examination for National Guard purposes.  The Veteran has complained of hearing loss that he believes is attributable to his active service.  The Board, therefore, finds that an examination to determine if there is a nexus between any current hearing loss and the Veteran's ACDUTRA is in order.  

Accordingly, further development in this area is required and the case is REMANDED for the following:

1.  VA should contact the appellant and obtain the names and addresses of all medical care providers, both VA and non-VA, in light of records not already associated with the claims file, pertaining to post service treatment and evaluation of him for a bilateral hearing loss disability.  After he has signed any appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure such records shall be documented in the file.  If VA cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran should be notified of unsuccessful attempts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  A further attempt should be made to clearly determine what kind of duty the appellant was on in March 1974.  This should be clearly set out in the claims folder.

3.  Thereafter, the appellant should be afforded an examination by an examiner with knowledge pertaining to hearing loss to determine whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed hearing loss disability is etiologically related to his confirmed ACDUTRA, particularly, the incident in 1974 when he sustained the perforated eardrum on the left.  The claims file must be made available to and reviewed by the examiner.  A notation to the effect that the record review took place should be included in the examination report.  Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion with respect to whether there is a 50 percent or better probability that any currently diagnosed hearing loss disability is etiologically related to the appellant's ACDUTRA.  The examiner should explain the rationale for any opinion expressed.  All findings and conclusions should be set forth.  

4.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal is not granted, VA should then issue an appropriate supplemental statement of the case and afford the Veteran and his representative an appropriate period of time within which to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  The appellant is placed on notice that, pursuant to the provisions of 38 C.F.R. § 3.655 (2011), failure to cooperate by not attending any requested VA examination or by providing more information may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	                     ______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


